DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  the claims ends in a comma.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Munoz in US Publication 2012/0325279 in view of Badertscher in US Publication 2010/0282381.
Regarding Claim 2, Munoz teaches a wheeled collapsible canopy with foldable support frame, comprising: at least two wheeled legs (20 on the left, see Fig. 2), and at least two non-wheeled legs (20 on the right, Fig. 2). Munoz is silent on the use of a protective cover and a protective cover (101) for covering 
Regarding Claim 3, Munoz teaches a wheeled collapsible canopy with foldable support frame, comprising: at least two wheeled legs (20 on the left, see Fig. 2), and at least two non-wheeled legs (20 on the right, Fig. 2). Munoz is silent on the use of a protective cover and a protective cover (101) for covering the top of said collapsible canopy when said collapsible canopy is in a folded state, said protective cover extending only partially down said collapsible canopy (see Fig. 4B, at least a portion of the frame is exposed at the bottom of the cover). Munoz is silent on the use of a carry handle on the cover. Badertscher teaches a protective cover (2) with at least carry handle (26) for pulling the device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Munoz by adding a carry handle to the cover as taught by Badertscher in order to allow the user to easily maneuver the canopy in the folded state.
Claims 4-9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Munoz in US Publication 2012/0325279 in view of Seo in US Patent 7673643.
Regarding Claim 4, Munoz teaches a wheeled collapsible canopy with foldable support frame, comprising: at least two wheeled legs (20 on the left, see Fig. 2), and at least two non-wheeled legs (20 on the right, Fig. 2). Munoz is silent on the use of a protective cover and a protective cover (101) for covering the top of said collapsible canopy when said collapsible canopy is in a folded state, said protective cover extending only partially down said collapsible canopy (see Fig. 4B, at least a portion of the frame is exposed at the bottom of the cover). Munoz teaches that the at least two non-wheeled legs are extendable (the legs are telescopic) but is silent on the use of locking legs. Seo teaches a collapsible canopy (100) with at least two wheeled legs (111 on the bottom, see Fig. 1), and at least two non-wheeled legs (111 on the top, Fig. 1) wherein said at least two non-wheeled legs are extendable (the legs can telescope via bracket 114) and may be locked into place (using 114) to ensure said non-wheeled legs are equal in height to said wheeled legs and to allow said collapsible canopy to stand in said folded state (see Fig. 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Munoz by using locking telescoping legs as taught by Seo in order to allow the user to adjust the height of the canopy. 
Regarding Claim 5, Munoz, as modified, teaches (see Seo) that said at least two wheeled legs each comprises a wheeled mechanism (A), wherein said 
Regarding Claim 6, Munoz, as modified, teaches (see Seo) that said wheeled mechanism comprises: at least one wheel bracket (3), and at least one wheel (1) rotatably connected to said wheel bracket. 
Regarding Claim 7, Munoz, as modified, teaches (see Seo) that said wheel bracket is rotatably attached (the bracket is rotatably attached to the wheel). 
Regarding Claim 8, Munoz, as modified teaches (see Seo) that said wheel bracket is non-rotatably attached (via 2/11). 
Regarding Claim 9, Munoz, as modified, teaches (see Seo) at least one pin (23) or screw to connect said wheel bracket to said inner telescoping extendable leg, wherein said wheel bracket is immediately above said horizontal foot pad.
Regarding Claim 15, Munoz, as modified, teaches (see Seo) that each of said two wheeled legs and said two non-wheeled legs comprises: an outer leg (Seo 112) connected to said support frame, an inner telescoping extendable leg (Seo 113) connected to said outer leg, and a locking mechanism (114) rigidly connected to the distal end of said outer leg, said locking mechanism for locking the position of said inner telescoping leg so that said two wheeled legs and said two non-wheeled legs are at equal height when said collapsible canopy is in a folded state (see Fig. 10).
Regarding Claim 16, Munoz, as modified, teaches (see Seo) that said at least two wheeled legs each comprises a wheeled mechanism (A), wherein said wheeled mechanism is connected to said inner telescoping extendable leg and is (See Fig. 14) sandwiched between and adjacent to said locking mechanism and a horizontal foot pad (7).

Response to Arguments
Applicant's arguments filed 5/3/2021 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480.  The examiner can normally be reached on M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636